     Case 2:20-cv-07700-MWF-SP Document 4 Filed 08/27/20 Page 1 of 1 Page ID #:16



 1
 2
                                                           JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    CORY MITCHELL,                       ) Case No. CV 20-7700-MWF (SP)
                                           )
12                       Petitioner,       )
                                           )
13                 v.                      )           JUDGMENT
                                           )
14    WARDEN,                              )
                                           )
15                       Respondent.       )
                                           )
16
17         Pursuant to the Memorandum and Order Summarily Dismissing Petition,
18         IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19 dismissed without prejudice.
20
21 Dated: August 27, 2020
22
                                       _____________________________________
23
                                       MICHAEL W. FITZGERALD
24                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
